Case 2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 1 of 48 Page ID
                                 #:3719




                          EXHIBIT A
                                       Case
PracticePanther - Kroenig v. Maxim (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 2 of 48 Page ID
                                                                          #:3720

             ITEM                              STATUS         DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                REVIEW EMAIL FROM T. DAY RE
                                                    BILLABLE      8/21/2019              0.1     $750.00     $75.00        KM
                CHANGES TO SETTLEMENT
                AGREEMENT



                 Settlement
                EXCHANGE EMAILS WITH
                DEFENDANT'S COUNSEL RE:             BILLABLE      7/23/2019              0.3     $750.00     $225.00       KM
                CORRESPONDENCE FROM CLASS
                MEMBER



                 Settlement
                EXCHANGE EMAILS WITH
                DEFENDANT'S COUNSEL RE:             BILLABLE      7/22/2019              0.3     $750.00     $225.00       KM
                CORRESPONDENCE FROM CLASS
                MEMBER



                 Settlement
                REVIEW CORRESPONDENCE               BILLABLE      7/19/2019              0.4     $750.00     $300.00       KM
                FROM CLASS MEMBER



                 Settlement
                REVIEW OBJECTION TO EXTEND
                                                    BILLABLE      6/19/2019              0.5     $750.00     $375.00       KM
                TIME FILED BY CLASS
                MEMBER(,3); MEMO TO FILE (.2)



                 Court Mandated
                Conferences
                REVIEW COURT'S INITIAL              BILLABLE      5/10/2019              0.3     $550.00     $165.00       KM
                STANDING ORDER(.2); MEMO TO
                FILE(.1)




                                                                              Page 1 of 47
                                       Case
PracticePanther - Kroenig v. Maxim (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 3 of 48 Page ID
                                                                          #:3721

             ITEM                              STATUS         DATE              HRS.      RATE        TOTAL       BILLED BY   


                 Settlement
                REVIEW EMAIL FROM H.
                                                    BILLABLE      5/3/2019              0.1      $750.00     $75.00        KM
                HERNANDEZ RE FINAL REVISED
                SETTLEMENT AGREEMENT



                 Communicate (with
                client)
                TELECONFERENCE W/ CLIENT(.3);       BILLABLE      5/3/2019              0.6      $750.00     $450.00       KM
                MEMO TO FILE(.2); EMAIL TO
                NP(.1)



                 Settlement
                REVIEW COSTS AND BILLING            BILLABLE      5/3/2019              4.6      $200.00     $920.00       NRP
                ENTRIES.



                 Settlement
                REVIEW FILE AND DRAFT
                DECLARATION OF KEVIN
                MAHONEY IN SUPPORT OF               BILLABLE      5/3/2019              1.2      $750.00     $900.00       KM
                ATTORNEYS' FEES MOTION(.6);
                MEMO TO FILE(.2). DRAFT
                STATUS LETTER TO CLIENT(.4)



                 Settlement
                CONFER WITH K. MAHONEY RE:          BILLABLE      5/3/2019              0.2      $200.00     $40.00        NRP
                ATTORNEY'S FEES MOTION.



                 Settlement
                CONFER WITH H. FERNANDEZ
                                                    BILLABLE      5/3/2019              0.3      $200.00     $60.00        NRP
                (CO-COUNSEL) RE: MOTION FOR
                ATTORNEY'S FEES.




                                                                             Page 2 of 47
                                       Case
PracticePanther - Kroenig v. Maxim (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 4 of 48 Page ID
                                                                          #:3722

             ITEM                              STATUS         DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement                        BILLABLE      5/3/2019               0.2     $750.00     $150.00       KM
                MEETING W/ NRP



                 Settlement
                REVIEW DRAFT OF APPLICATION
                                                    BILLABLE      5/3/2019               0.5     $750.00     $375.00       KM
                FOR ATTY FEES DRAFTED BY CO-
                COUNSEL



                 Settlement
                RESPOND AND REVIEW EMAILS
                                                    BILLABLE      5/2/2019               0.2     $200.00     $40.00        NRP
                FROM H. FERNANDEZ RE:
                ATTORNEY FEE MOTION.



                 Settlement
                REVIEW AND RESPOND TO EMAIL
                                                    BILLABLE      4/16/2019              0.2     $750.00     $150.00       KM
                FROM NP RE: MOTION FOR ATTY
                FEES



                 Settlement
                FUP WITH C. RIDOUT AND K.
                                                    BILLABLE      4/16/2019              0.2     $200.00     $40.00        NRP
                MAHONEY RE: STATUS OF FEE
                MOTION.



                 Settlement
                EMAIL N. PIERSON RE MOTION          BILLABLE      4/16/2019              0.2     $750.00     $150.00       KM
                FOR FINAL APPROVAL



                 Settlement
                REVIEW ORDER GRANTING
                                                    BILLABLE      2/5/2019               0.4     $200.00     $80.00        NRP
                PRELIMINARY APPROVAL.
                UPDATE CASE PLAN.




                                                                              Page 3 of 47
                                       Case
PracticePanther - Kroenig v. Maxim (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 5 of 48 Page ID
                                                                          #:3723

             ITEM                              STATUS         DATE                HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                REVIEW COURT'S ORDER
                GRANTING PRELIMINARY
                APPROVAL OF SETTLEMENT
                                                    BILLABLE      2/4/2019                0.6     $750.00     $450.00      KM
                AGREEMENT(.2); MEMO TO
                FILE(.2); DRAFT
                CORRESPONDENCE TO
                CLIENT(.4)



                 Settlement
                REVIEW H. FERNANDEZ DECL. IN
                                                    BILLABLE      12/24/2018              0.2     $175.00     $35.00       NRP
                SUPPORT OF PRELIMINARY
                APPROVAL.



                 Settlement
                EMAIL WITH H. FERNANDEZ AND
                                                    BILLABLE      12/17/2018              0.3     $750.00     $225.00      KM
                T. DAY RE SETTLEMENT
                AGREEMENT



                 Settlement
                EMAIL N. PIERSON RE CLIENT
                                                    BILLABLE      11/25/2018              0.2     $450.00     $90.00       KM
                OBTAINING SIGNATURE ON
                SETTLEMENT AGREEMENT



                 Analysis/Strategy
                EMAILS WITH N. PIERSON RE           BILLABLE      11/19/2018              0.2     $100.00     $20.00       SO
                CONFERENCE CALL



                 Settlement
                EMAIL A.S. MAHONEY RE
                                                    BILLABLE      11/18/2018              0.2     $750.00     $150.00      KM
                OBTAINING SIGNATURE ON
                SETTLEMENT AGREEMENT




                                                                               Page 4 of 47
                                       Case
PracticePanther - Kroenig v. Maxim (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 6 of 48 Page ID
                                                                          #:3724

             ITEM                               STATUS         DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Settlement
                ATTEND MEETING WITH CLIENT
                AND N.PIERSON TO REVIEW              BILLABLE     11/15/2018              2.3     $750.00     $1,725.00      KM
                SETTLEMENT AGREEMENT WITH
                CLIENT(2.1); MEMO TO FILE(.2)



                 Settlement
                ATTEND MEETING WITH
                K.MAHONEY AND CLIENT TO              BILLABLE     11/15/2018              2.1     $200.00     $420.00        NRP
                REVIEW SETTLEMENT
                AGREEMENT WITH CLIENT.



                 Settlement
                REVIEW FINAL REVISED
                SETTLEMENT AGREEMENT FOR
                                                     BILLABLE     11/13/2018              1.1     $750.00     $825.00        KM
                EXECUTION AND RELATEDS
                EXHIBITS DRAFTED BY CO-
                COUNSEL



                 Analysis/Strategy
                EMAIL WITH C. RIDOUT AND J.          BILLABLE     10/23/2018              0.3     $750.00     $225.00        KM
                DUFFY RE CONFERENCE CALL



                 Analysis/Strategy
                EMAIL FROM C. RIDOUT RE              BILLABLE     9/20/2018               0.3     $750.00     $225.00        KM
                CONFERENCE CALL



                 Settlement
                EMAILS BETWEEN SELF, H.
                FERNANDEZ, CLERK OF COURT
                                                     BILLABLE     8/10/2018               0.3     $750.00     $225.00        KM
                RE PLAINTIFF'S MOTION FOR
                CLASS CERT, PRELIM APPROVAL
                OF SETTLEMENT AGREEMENT




                                                                               Page 5 of 47
                                       Case
PracticePanther - Kroenig v. Maxim (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 7 of 48 Page ID
                                                                          #:3725

             ITEM                               STATUS         DATE              HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                REVIEW EMAILS FROM H.
                FERNANDEZ & C. RIDOUT RE             BILLABLE     8/9/2018               0.2     $750.00     $150.00       KM
                CALL RE SETTLEMENT
                AGREEMENT



                 Settlement
                REVIEW EMAIL FROM C. RIDOUT
                RE CONFERENCE CALL W/
                                                     BILLABLE     8/9/2018               0.1     $750.00     $75.00        KM
                TAYLOR, JOE, HANNAH RE
                SETTLEMENT AGREEMENT
                REVISIONS



                 Settlement
                REVIEW EMAIL FROM H.
                FERNANDEZ RE RENEWED
                                                     BILLABLE     7/27/2018              0.1     $750.00     $75.00        KM
                MOTION FOR CLASS
                CERTIFICATION AND
                PRELIMINARY APPROVAL



                 Discovery Motions
                EMAIL TO T. ALLEN RE RULE 37-1       BILLABLE     7/16/2018              0.1     $750.00     $75.00        KM
                LETTER



                 Settlement
                REVIEW COURT'S MINUTES RE:
                PLAINTIFF'S RENEWED
                                                     BILLABLE     1/22/2018              0.6     $750.00     $450.00       KM
                MOTION(.1); MEMO TO FILE(.2);
                CORRESPONDENCE TO
                CLIENT(.3)



                 Discovery Motions
                EMAIL SENT TO A. PEREZ RE EX         BILLABLE     1/3/2018               0.1     $750.00     $75.00        KM
                PARTE MOTION


                                                                              Page 6 of 47
                                    Case
PracticePanther - Kroenig v. Maxim (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 8 of 48 Page ID
                                                                        #:3726

             ITEM                             STATUS         DATE               HRS.     RATE       TOTAL       BILLED BY   


                Settlement
               EMAIL WITH J. DUFFY AND C.
               RIDOUT RE STIPULATION TO            BILLABLE     12/26/2017             0.2     $750.00     $150.00       KM
               CONTINUE PRELIMINARY
               HEARING



                Settlement
               EMAILS WITH CHRIS RID OUT RE
                                                   BILLABLE     12/15/2017             0.2     $750.00     $150.00       KM
               CHANGES TO SETTLEMENT
               AGREEMENT



                Settlement
               EMAILS WITH J. HARMON AND C.
               RIDOUT RE SIGNATURES FOR            BILLABLE     12/15/2017             0.3     $100.00     $30.00        SO
               SETTLEMENT AGREEMENT
               DECLARATION



                Settlement
               MEET W/ CLIENT TO EXECUTE
                                                   BILLABLE     12/15/2017             1.1     $750.00     $825.00       KM
               DECLARATION(.9); MEMO TO
               FILE(.2)



                Analysis/Strategy
               EMAILS WITH C. RIDOUT AND J.        BILLABLE     12/14/2017             0.1     $750.00     $75.00        KM
               DUFFY RE STATUS OF THE CASE



                Settlement
               EMAILS BETWEEN SELF & N.
               PIERSON, J. DUFFY, C. RIDOUT RE     BILLABLE     12/14/2017             0.7     $750.00     $525.00       KM
               MOT. FOR PRELIMINARY
               APPROVAL




                                                                             Page 7 of 47
                                    Case
PracticePanther - Kroenig v. Maxim (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 9 of 48 Page ID
                                                                        #:3727

             ITEM                            STATUS         DATE                HRS.     RATE       TOTAL        BILLED BY   


                Settlement
               REVIEW FILE(.3);
               TELECONFERENCE WITH CLIENT
               (.5) DRAFT DEC. OF SHONNTEY        BILLABLE      12/14/2017             1.2     $750.00     $900.00        KM
               MOODIE IN SUPPORT OF MOT.
               FOR PRELIM. APPROVAL;
               PROVIDE REVISIONS(.4)



                Settlement
               REVIEW EMAIL FORM J. KEOUGH
               & ATTACHED DECLARATION IN          BILLABLE      12/13/2017             0.8     $750.00     $600.00        KM
               SUPPORT OF MOT. FOR PRELIM.
               APPROVAL



                Settlement
               REVIEW EMAILS FROM J. DUFFY &
               C. RIDOUT RE OBTAINING
                                                  BILLABLE      12/12/2017             0.3     $750.00     $225.00        KM
               UPDATED SETTLEMENT
               AGREEMENT & MOT. FOR
               APPROVAL



                Settlement
               REVIEW AND EDIT DRAFT OF
               MOT. FOR PRELIM. APPROVAL          BILLABLE      12/12/2017             1.6     $750.00     $1,200.00      KM
               DRAFTED BY CO-COUNSEL(1.4);
               MEMO TO FILE(.2)



                Settlement
               REVIEW ORDER GRANTING JOINT
                                                  BILLABLE      12/8/2017              0.2     $750.00     $150.00        KM
               STIP TO CONTINUE RENEWED
               MOT. FOR PRELIM. APPROVAL




                                                                             Page 8 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)    2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 10 of 48 Page ID
                                                                          #:3728

             ITEM                              STATUS         DATE                HRS.     RATE       TOTAL       BILLED BY   


                 Settlement
                REVIEW DRAFT STIPULATION &
                ORDER TO CONTINUE PRELIM.           BILLABLE      12/6/2017              0.6     $750.00     $450.00       KM
                APPROVAL BY ONE WEEK(.4);
                MEMO TO FILE(.2)



                 Settlement
                EMAILS WITH C. RIDOUT AND J.
                                                    BILLABLE      12/4/2017              0.3     $750.00     $225.00       KM
                DUFFY RE REVISED SETTLEMENT
                AGREEMENT



                 Settlement
                EMAILS WITH J. DUFFY AND C.
                                                    BILLABLE      12/1/2017              0.2     $750.00     $150.00       KM
                RIDOUT RE DECLARATION FOR
                PRELIMINARY APPROVAL



                 Settlement
                REVIEW REIVSIONS TO MOTION
                                                    BILLABLE      11/29/2017             1       $750.00     $750.00       KM
                FOR PRELIM. APPROVAL BY CO-
                COUNSEL(.8); MEMO TO FILE(,2)



                 Settlement
                REVIEW FILE AND DRAFT JOINT
                STIP TO CONTINUE FILING DATE
                                                    BILLABLE      11/15/2017             1.2     $750.00     $900.00       KM
                FOR PRELIMINARY APPROVAL;
                SEND TO C. RIDOUT, J. DUGGY, T.
                DAY



                 Settlement
                REVISE DRAFT JOINT STIP TO
                CONTINUE FILING DATE FOR            BILLABLE      11/15/2017             0.4     $750.00     $300.00       KM
                PRELIMINARY APPROVAL; SEND
                TO C. RIDOUT, J. DUGGY, T. DAY




                                                                               Page 9 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 11 of 48 Page ID
                                                                         #:3729

             ITEM                            STATUS          DATE                HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                REVIEW REVISED DRAFT JOINT
                STIP TO CONTINUE PRELIM            BILLABLE      11/15/2017              0.3     $750.00     $225.00      KM
                APPROVAL FILING DATE
                DRAFTED BY J. DUFFY



                 Settlement
                EMAIL J. DUFFY RE FILING
                PROPOSED ORDER TO                  BILLABLE      11/15/2017              0.1     $750.00     $75.00       KM
                CONTINUE PRELIM APPROVAL
                FILING DATE



                 Settlement
                REVIEW DRAFT CLAIM FORM            BILLABLE      11/10/2017              0.5     $750.00     $375.00      KM
                PROVIDED BY J. KEOUGH



                 Settlement
                REVIEW EMAILS BETWEEN C.
                                                   BILLABLE      11/9/2017               0.3     $750.00     $225.00      KM
                RIDOUT & T. HOFFMAN RE
                OBTAINING DRAFT CLAIM FORM



                 Settlement
                REVIEW DRAFT DECLARATION           BILLABLE      11/9/2017               0.5     $750.00     $375.00      KM
                PROVIDED BY J. KEOUGH



                 Settlement
                REVIEW REDLINED MOTION FOR
                                                   BILLABLE      11/9/2017               1       $450.00     $450.00      KM
                PRELIM APPROVAL & MAIL
                NOTICE PROVIDED BY C. RIDOUT



                 Settlement
                EMAILS WITH C. RIDOUT RE           BILLABLE      11/1/2017               0.1     $750.00     $75.00       KM
                SETTLEMENT APPROVAL


                                                                              Page 10 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 12 of 48 Page ID
                                                                         #:3730

             ITEM                              STATUS         DATE               HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                REVIEW ORDER GRANTING JOINT
                                                    BILLABLE     10/25/2017              0.2     $750.00     $150.00      KM
                STIP TO CONTINUE RENEWED
                MOT. FOR PRELIM. APPROVAL



                 Settlement
                EMAIL J. DUFFY RE FINALIZING
                STIP TO CONTINUE RENEWED            BILLABLE     10/16/2017              0.1     $750.00     $75.00       KM
                MOTION FOR PRELIM
                APPROVCAL



                 Settlement
                EMAILS RE FINALIZING STIP TO
                CONTINUE RENEWED MOT FOR            BILLABLE     10/16/2017              0.2     $750.00     $150.00      KM
                PRELIM APPROVAL; GIVE
                APPROVAL TO FINALIZE & FILE



                 Settlement
                EMAIL TO D. GUIZADO RE
                OBTAINING STIPULATION TO
                                                    BILLABLE     10/13/2017              0.2     $750.00     $150.00      KM
                CONTINUING FILING DATE OF
                RENWED MOTION FOR PRELIM
                APPROVAL



                 Settlement
                REVIEW EMAILS FROM D.
                UIZADO RE DRAFT JOINT STIP TO       BILLABLE     10/13/2017              0.2     $750.00     $150.00      KM
                CONTINUE RENEWED MOT FOR
                PRELIM APPROVAL




                                                                              Page 11 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)    2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 13 of 48 Page ID
                                                                          #:3731

             ITEM                             STATUS          DATE                HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                MEET W/ DRG R: DRAFT JOINT
                STIP TO CONTINUE RENEWED
                MOTION FOR PRELIMINARY
                APPROVAL;(,6)REVIEW AND             BILLABLE      10/13/2017              1.1     $750.00     $825.00      KM
                REVISE DRAFT JOINT STIP TO
                CONTINUE RENEWED MOTION
                FOR PRELIMINARY APPROVAL(.3);
                MEMO TO FILE(.2)



                 Class Action
                Certification and Notice
                DRAFT STIPULATION RE
                                                    BILLABLE      10/13/2017              1       $500.00     $500.00      DRG
                CONTINUANCE OF DEADLINE TO
                FILE RENEWED MOTION FOR
                PRELIMINARY APPROVAL.



                 Settlement
                EMAIL WITH A. MAZEIKA RE
                                                    BILLABLE      9/27/2017               0.2     $750.00     $150.00      KM
                MOTION FOR PRELIMINARY
                APPROVAL



                 Analysis/Strategy
                REVIEW EMAIL FROM & REPLY TO
                                                    BILLABLE      9/7/2017                0.2     $750.00     $150.00      KM
                C. RIDOUT RE DISCUSSING
                MATTER



                 Analysis/Strategy
                PHONE CALL W. C. RIDOUT RE          BILLABLE      9/7/2017                0.5     $750.00     $375.00      KM
                STATUS OF SETTLEMENT



                 Settlement
                REVIEW EMAIL FROM C.                BILLABLE      8/31/2017               0.1     $750.00     $75.00       KM
                FRANCISCO RE DISCUSSING BID


                                                                               Page 12 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 14 of 48 Page ID
                                                                         #:3732

             ITEM                              STATUS         DATE              HRS.      RATE       TOTAL        BILLED BY   


                 Settlement
                REVIEW EMAIL FROM M.
                                                    BILLABLE     8/3/2017               0.1     $750.00     $75.00         KM
                SUTHERLAND RE ESTIMATED
                TAKE ON SETTLEMENT



                 Settlement
                REVIEW REVISED CLASS
                SETTLEMENT, EDITS TO MOT.           BILLABLE     7/14/2017              2.3     $750.00     $1,725.00      KM
                FOR PRELIM APPROVAL, ETC.
                (2.1); MEMO TO FILE(.2)



                 Settlement
                REVIEW DRAFT PROPOSED
                                                    BILLABLE     7/14/2017              0.4     $750.00     $300.00        KM
                ORDER PROVIDED BY CO-
                COUNSEL



                 Settlement
                REVIEW EMAIL SENT BY T.             BILLABLE     7/14/2017              0.1     $450.00     $45.00         KM
                HOFFMAN RE BID PROPOSAL



                 Settlement
                REVIEW NOTICE OF MOTION,
                MEMO IN SUPPORT, CPR
                                                    BILLABLE     7/14/2017              2       $450.00     $900.00        KM
                DECLARATION, AND
                SETTLEMENT AGREEMENT
                PROVIDED BY C. RIDOUT



                 Settlement
                EMAILS TO/FROM C. RIDOUT, J.
                                                    BILLABLE     7/14/2017              0.3     $450.00     $135.00        KM
                DUGGY RE FINALIZING
                SETTLEMENT DOCUMENTS




                                                                             Page 13 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 15 of 48 Page ID
                                                                         #:3733

             ITEM                               STATUS         DATE              HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                REVIEW BID PROVIDED BY M.            BILLABLE     7/13/2017              0.4     $450.00     $180.00      KM
                MOORE



                 Settlement
                EMAIL N. PIERSON, J. HARMON
                                                     BILLABLE     7/13/2017              0.2     $450.00     $90.00       KM
                RE CLIENT'S AVAILABILITY TO
                SIGN SETTLEMENT AGREEMENT



                 Settlement
                EMAIL TO/FROM C. RIDOUT RE
                CLIENT'S AVAILABILITY TO SIGN        BILLABLE     7/13/2017              0.3     $450.00     $135.00      KM
                REVISED SETTLEMENT
                AGREEMENT



                 Settlement
                REVIEW EMAIL FROM M. MOORE           BILLABLE     7/13/2017              0.1     $450.00     $45.00       KM
                RE SENDING BID



                 Settlement
                PHONE CALL W/ C. RIDOUT RE
                                                     BILLABLE     7/13/2017              0.7     $450.00     $315.00      KM
                REVISING MOTION FOR
                PRELIMINARY APPROVAL



                 Settlement
                REVISE MOTION FOR PRELIM.
                                                     BILLABLE     7/13/2017              0.3     $450.00     $135.00      KM
                APPROVAL TO INCLUDE 50%
                FLOOR



                 Settlement
                PROVIDE REVISED MOTION FOR
                                                     BILLABLE     7/13/2017              0.1     $450.00     $45.00       KM
                PRELIM. APPROVAL TO T. DAY, C.
                RIDOUT, J. DUFFY


                                                                              Page 14 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)    2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 16 of 48 Page ID
                                                                          #:3734

             ITEM                             STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                REVIEW REVISED PROPOSALS            BILLABLE      7/13/2017              0.7     $450.00     $315.00       KM
                SENT BY T. HOFFMAN



                 Settlement
                PROVIDE DECLARATION OF              BILLABLE      7/13/2017              0.2     $450.00     $90.00        KM
                ADEQUACY TO C. RIDOUT



                 Settlement
                EMAILS TO & FROM P. IVIE RE         BILLABLE      7/12/2017              0.3     $450.00     $135.00       KM
                OBTAINING BID



                 Settlement
                REVIEW REVISED BIDS PROVIDED        BILLABLE      7/12/2017              0.9     $450.00     $405.00       KM
                BY T. HOFFMAN



                 Settlement
                REVIEW REDLINES TO
                                                    BILLABLE      7/12/2017              0.8     $450.00     $360.00       KM
                SETTLEMENT AGREEMENT
                PROVIDED BY T. DAY



                 Settlement
                REVIEW ADMINISTRATION               BILLABLE      7/12/2017              0.5     $450.00     $225.00       KM
                PROPOSAL PROVIDED BY P. IVIE



                 Settlement
                EMAIL T. DAY, J. DUFFY, C.
                                                    BILLABLE      7/12/2017              0.1     $450.00     $45.00        KM
                RIDOUT RE SELECTION OF
                SETTLEMENT ADMINISTRATOR




                                                                              Page 15 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 17 of 48 Page ID
                                                                         #:3735

             ITEM                             STATUS         DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                EMAILS TO/FROM C. FRANCISCO        BILLABLE      7/11/2017              0.3     $450.00     $135.00       KM
                RE OBTAINING BID



                 Settlement                       BILLABLE      7/11/2017              0.8     $450.00     $360.00       KM
                REVIEW BID FROM C. FRANCISCO



                 Settlement
                REVIEW EMAIL FROM C. RIDOUT        BILLABLE      7/11/2017              0.3     $450.00     $135.00       KM
                RE KCC BID



                 Settlement
                REVIEW BID PROVIDED BY M.          BILLABLE      7/11/2017              0.6     $450.00     $270.00       KM
                MOORE



                 Settlement
                EMAILS TO & FROM T. HOFFMAN        BILLABLE      7/11/2017              0.5     $450.00     $225.00       KM
                RE OBTAINING BID



                 Settlement
                REVIEW EMAIL FROM C.               BILLABLE      7/10/2017              0.1     $450.00     $45.00        KM
                FRANCISCO RE DISCUSSING BID



                 Settlement
                EMAIL P. IVIE RE SETTLEMENT        BILLABLE      7/10/2017              0.5     $450.00     $225.00       KM
                ADMINISTRATION



                 Settlement
                EMAIL T. HOFFMAN RE                BILLABLE      7/10/2017              0.3     $450.00     $135.00       KM
                SETTLEMENT ADMINISTRATION




                                                                             Page 16 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 18 of 48 Page ID
                                                                         #:3736

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                EMAIL C. FRANCISCO & M.
                                                   BILLABLE      7/10/2017              0.4     $450.00     $180.00       KM
                SUTHERLAND RE SETTLEMENT
                ADMINISTRATION



                 Settlement
                EMAIL M. MOORE RE                  BILLABLE      7/10/2017              0.2     $450.00     $90.00        KM
                SETTLEMENT ADMINISTRATION



                 Settlement
                PROVIDE COMMENTS &
                                                   BILLABLE      7/8/2017               1       $450.00     $450.00       KM
                REDLINES TO SETTLEMENT
                AGREEMENT



                 Settlement
                PROVIDE COMMENTS &
                REDLINES TO SETTLEMENT             BILLABLE      7/8/2017               0.1     $450.00     $45.00        KM
                AGREEMENT TO T. DAY, C.
                RIDOUT, J. DUFFY



                 Settlement
                PROVIDE COMMENTS &
                                                   BILLABLE      7/8/2017               0.7     $450.00     $315.00       KM
                REDLINES TO SETTLEMENT
                AGREEMENT NOTICE



                 Settlement
                PROVIDE COMMENTS &
                REDLINES TO SETTLEMENT             BILLABLE      7/8/2017               0.1     $450.00     $45.00        KM
                AGREEMENT NOTICE TO T. DAY,
                C. RIDOUT, J. DUFFY




                                                                             Page 17 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 19 of 48 Page ID
                                                                         #:3737

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Class Action
                Certification and Notice
                PROVIDE DRAFTS OF CLASS
                                                   BILLABLE      7/4/2017               0.2     $450.00     $90.00        KM
                CERTIFICATION & PRELIM.
                APPROVAL MOTION TO M.
                MOORE



                 Class Action
                Certification and Notice
                REVIEW EMAIL FROM J. HARMON
                & ACCOMPANYING ORDER               BILLABLE      7/3/2017               0.3     $450.00     $135.00       KM
                GRANTING TWO WEEK
                EXTENSION TO FILE MOTION
                FOR CLASS CERT



                 Class Action
                Certification and Notice
                EMAIL T. ALLEN RE DRAFTIN STIP     BILLABLE      6/30/2017              0.1     $450.00     $45.00        KM
                TO CONTINUE FILING DATE FOR
                MOTION FOR CLASS CERT



                 Class Action
                Certification and Notice
                DRAFT STIP TO CONTINUE FILIN       BILLABLE      6/30/2017              1       $450.00     $450.00       KM
                GDATE FOR MOTION FOR CLASS
                CERT



                 Class Action
                Certification and Notice
                REVIEW STIP TO CONTINUE            BILLABLE      6/30/2017              1       $450.00     $450.00       KM
                FILING DATE FOR MOTION FOR
                CLASS CERT




                                                                             Page 18 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 20 of 48 Page ID
                                                                         #:3738

             ITEM                             STATUS         DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Class Action
                Certification and Notice
                                                   BILLABLE      6/30/2017              0.2     $450.00     $90.00        KM
                REVIEW EMAILS FORM TA. ALLEN
                & J. HARMON RE DRAFTING STIP



                 Class Action
                Certification and Notice
                REVIEW FROM C. RIDOUT RE           BILLABLE      6/30/2017              0.1     $450.00     $45.00        KM
                REDLINES TO STIP TO CONTINUE
                FILING DATE



                 Class Action
                Certification and Notice
                REVIEW C. RIDOUT'S REDLINES        BILLABLE      6/30/2017              0.5     $450.00     $225.00       KM
                TO STIP TO CONTINUE FILING
                DATE



                 Class Action
                Certification and Notice
                REVIEW EMAIL FROM J. HARMON        BILLABLE      6/30/2017              0.1     $750.00     $75.00        KM
                RE MOTION FOR CLASS
                CERTIFICATION



                 Settlement
                REVIEW EMAIL FROM M. MOORE         BILLABLE      6/29/2017              0.1     $450.00     $45.00        KM
                RE OBTAINING BID



                 Settlement
                PHONE CALL W/ M. MOORE RE          BILLABLE      6/29/2017              0.6     $450.00     $270.00       KM
                OBTAINING BID




                                                                             Page 19 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 21 of 48 Page ID
                                                                           #:3739

             ITEM                              STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                REVIEW EMAIL FROM T. DAY RE
                NEGOTIATION OF                       BILLABLE      6/29/2017              0.1     $450.00     $45.00        KM
                MEMORANDUM OF
                UNDERSTANDING



                 Settlement
                REVIEW NEGOTIATED
                                                     BILLABLE      6/29/2017              1       $450.00     $450.00       KM
                MEMORANDUM OF
                UNDERSTANDING



                 Settlement
                REVIEW EMAIL FROM M.
                                                     BILLABLE      6/29/2017              0.3     $450.00     $135.00       KM
                SUTHERLAND RE ESTIMATED
                TAKE ON SETTLEMENT



                 Settlement
                EMAIL T. DYA, C. RIDOUT, J.
                                                     BILLABLE      6/28/2017              0.1     $450.00     $45.00        KM
                DUFFY RE SECURING BIDS FOR
                ADMIN



                 Settlement
                REVIEW EMAIL FROM T. DAY RE
                                                     BILLABLE      6/28/2017              0.1     $450.00     $45.00        KM
                ADMIN BIDS, DRAFTS SENT TO C.
                RIDOUT



                 Settlement
                REVIEW DRAFTS SENT OVER BY T.        BILLABLE      6/28/2017              1       $450.00     $450.00       KM
                DAY




                                                                               Page 20 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 22 of 48 Page ID
                                                                         #:3740

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                EMAIL TO & REVIEW RESPONSE
                                                   BILLABLE      6/28/2017              0.2     $450.00     $90.00        KM
                FROM C. FRANCISCO RE
                OBTAINING BID



                 Class Action
                Certification and Notice
                REDLINE MEMORANDUM IN
                SUPPORT OF MOTION FOR              BILLABLE      6/28/2017              1.6     $450.00     $720.00       KM
                CLASS CERT & PRELIM
                APPROVAL; PROVIDE TO T. DAY,
                C. RIDOUT, J. DUFFY



                 Class Action
                Certification and Notice
                REVIEW EMAIL FROM C. RIDOUT
                TO OPPOSING COUNSEL RE OUR         BILLABLE      6/28/2017              0.1     $450.00     $45.00        KM
                PROPOSED CHANGES TO
                MOTION FOR CLASS CERT &
                PRELIM APPROVAL



                 Settlement
                EMAIL TO & FROM M. MOORE RE        BILLABLE      6/28/2017              0.2     $450.00     $90.00        KM
                OBTAINING BID



                 Settlement
                REVIEW EMAIL FROM C. RIDOUT
                                                   BILLABLE      6/27/2017              0.1     $450.00     $45.00        KM
                RE DRAFT OF RIDOUT'S
                ADEQUACY DECLARATION



                 Settlement
                REVIEW C. RIDOUT'S ADEQUACY        BILLABLE      6/27/2017              0.5     $450.00     $225.00       KM
                DECLARATION



                                                                             Page 21 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 23 of 48 Page ID
                                                                         #:3741

             ITEM                             STATUS         DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Class Action
                Certification and Notice
                PROVIDE REVISIONS TO
                                                   BILLABLE      6/27/2017              0.1     $450.00     $45.00        KM
                MEMORANDUM IN SUPPORT OF
                MOTION FOR CLASS CERT &
                PRELIM APPROVAL TO C. RIDOUT



                 Class Action
                Certification and Notice
                REVIEW EMAIL FROM C. RIDOUT
                                                   BILLABLE      6/23/2017              0.1     $450.00     $45.00        KM
                RE DEFENDANTS' PROPOSED
                EDITS TO MOTION FOR CER &
                PRELIM APPROVAL



                 Class Action
                Certification and Notice
                REVIEW DEFENDNATS'                 BILLABLE      6/23/2017              1.5     $450.00     $675.00       KM
                PROPOSED EDITS TO MOTION
                FOR CERT & PRELIM APPROVAL



                 Settlement
                REVIEW EMAIL FROM C. RIDOUT
                                                   BILLABLE      6/22/2017              0.1     $450.00     $45.00        KM
                RE CLIENT'S REPRESENTATIVE
                FEE



                 Settlement
                REVIEW EMAILS & REPLY TO C.
                                                   BILLABLE      6/21/2017              0.4     $450.00     $180.00       KM
                RIDOUT RE FILING MOTION FOR
                PRELIM. APPROVAL



                 Settlement
                REVIEW MOTION FOR CLASS            BILLABLE      6/21/2017              1.5     $450.00     $675.00       KM
                CERT & PRELIM. APPROVAL



                                                                             Page 22 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 24 of 48 Page ID
                                                                         #:3742

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Settlement
                EMAIL CORRESPONDENCE FROM
                                                   BILLABLE      6/21/2017              0.3     $750.00     $225.00       KM
                CO COUNSEL RE MOTION FOR
                PRELIMINARY APPROVAL



                 Pleadings
                REVIEW EMAIL & REPLY TO T.
                ALLEN RE DEFENDANT'S               BILLABLE      5/22/2017              0.2     $450.00     $90.00        KM
                ANSWER TO THIRD AMENDED
                COMPLAINT



                 Pleadings                        BILLABLE      5/9/2017               0.2     $150.00     $30.00        NRP
                UPDATE CASE PLAN



                 Fact
                Investigation/Development
                LOOK FOR BEGINNING OF
                                                   BILLABLE      5/2/2017               0.1     $450.00     $45.00        ABM
                EMPLOYMENT OF NEW CLASS
                REP SHONNTEY MOODIE FOR
                COCOUNSEL.



                 Analysis/Strategy
                REVIEW EMAILS FROM H.
                BELKNAP, N. PIERSON, A.            BILLABLE      5/2/2017               0.3     $450.00     $135.00       KM
                MAZEIKA RE DATE ON WHICH
                CLIENT APPLIED TO MAXIM



                 Analysis/Strategy
                REVIEW EMAIL FROM H.
                                                   BILLABLE      5/1/2017               0.1     $450.00     $45.00        KM
                BELKNAP RE SENDING
                EXECUTED RETAINER




                                                                             Page 23 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 25 of 48 Page ID
                                                                         #:3743

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Communicate (with
                client)
                NEW RETAINER FOR NEW CLASS
                REP SHONNTEY MOODIE,
                CORRESPOND VIA EMAIL RE            BILLABLE      4/28/2017              0.8     $450.00     $360.00       ABM
                COMING IN TODAY, MEET WITH
                MS. MOODIE TO GO OVER
                RETAINER AND ANSWER
                QUESTIONS ABOUT CASE.



                 Pleadings
                CALL COCOUNSEL TO INFORM
                HIM WE GOT A NEW CLASS REP
                AND WILL SEND A RETAINER ON
                MONDAY; SAID HE WILL CALL          BILLABLE      4/28/2017              0.1     $450.00     $45.00        ABM
                DEFENSE TO REQUEST SUBST. BY
                STIP., AND WILL WORK ON
                GETTING PRELIM. APPROVAL
                MOTION ON FILE.



                 Time
                CALL CLASS MEMBERS TO SEE IF
                THEY CAN SERVE AS NEW CLASS
                                                   BILLABLE      4/26/2017              1       $450.00     $450.00       ABM
                REP; FOLLOW UP WITH SHANTE
                MOODIE TO SERVE AS CLASS
                REP.



                 Class Action
                Certification and Notice
                REVIEW EMAIL FROM A. MAZEIKA       BILLABLE      4/26/2017              0.1     $450.00     $45.00        KM
                RE OBTAINING CLASS
                REPRESENTATIVE




                                                                             Page 24 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 26 of 48 Page ID
                                                                         #:3744

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Class Action
                Certification and Notice
                REVIEW EMAIL FROM H.
                                                   BILLABLE      4/18/2017              0.1     $450.00     $45.00        KM
                BALKNAP RE DRAFTING
                DECLARATION & EXHIBITS FOR
                CLASS CERT & PRELIM APPROVAL



                 Class Action
                Certification and Notice
                EMAILS TO T. ALLEN, N. PIERSON     BILLABLE      4/18/2017              0.3     $450.00     $135.00       KM
                RE DRAFTING DECLARATION OF
                ADEQUACY



                 Class Action
                Certification and Notice
                                                   BILLABLE      4/18/2017              1.5     $450.00     $675.00       TLA
                DRAFT DECLARATION OF
                ADEQUACY



                 Class Action
                Certification and Notice
                REVIEW DECLARATION OF              BILLABLE      4/18/2017              0.5     $450.00     $225.00       KM
                ADEQUACY DRAFTED BY T.
                ALLEN



                 Settlement                       BILLABLE      4/18/2017              0.2     $150.00     $30.00        NRP
                UPDATE CASE PLAN



                 Class Action
                Certification and Notice
                EMAILS TO & FROM H. BELKNAP
                                                   BILLABLE      4/17/2017              0.3     $750.00     $225.00       KM
                RE UPCOMING DEADLINE FOR
                CLASS CERT & PRELIM.
                APPROVAL



                                                                             Page 25 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 27 of 48 Page ID
                                                                         #:3745

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Analysis/Strategy
                EMAIL N. PIERSON RE UPDATING
                                                   BILLABLE      3/28/2017              0.1     $750.00     $75.00        KM
                UPCOMING DATES FOR THIS
                MATTER



                 Analysis/Strategy
                EMAIL C. RIDOUT & H. BALKNAP
                                                   BILLABLE      3/6/2017               0.1     $750.00     $75.00        KM
                RE CALL RE RECENT 9TH CIRCUIT
                DECISION



                 Analysis/Strategy
                PHONE CALL W/ C. RIDOUT & H.
                                                   BILLABLE      3/6/2017               0.6     $750.00     $450.00       KM
                BELKNAP RE RECENT 9TH
                CIRCUIT DECISION



                 Analysis/Strategy
                EMAILS TO & FROM H. BELKNAP,
                C. RIDOUT RE ARRANGING TIME        BILLABLE      2/24/2017              0.3     $650.00     $195.00       KM
                FOR CALL NEXT WEEK RE RECENT
                9TH CIRCUIT DECISION



                 Analysis/Strategy
                REVIEW EMAIL FROM H.
                                                   BILLABLE      2/23/2017              0.1     $750.00     $75.00        KM
                BALKNAP RE RECENT 9TH
                CIRCUIT DECISION



                 Settlement
                REVIEW EMAILS FROM C.
                RIDOUT, J. DUFFY, N. PIERSON RE    BILLABLE      1/11/2017              0.3     $750.00     $225.00       KM
                FILING FINALIZED NOTICE OF
                SETTLEMENT




                                                                             Page 26 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)       2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 28 of 48 Page ID
                                                                             #:3746

             ITEM                                  STATUS         DATE               HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                EMAILS TO & FROM C. RIDOUT
                                                        BILLABLE     1/3/2017                0.3     $750.00     $225.00      KM
                RE DRAFT NOTICE OF
                SETTLEMENT



                 Settlement
                REVIEW & REDLINE DRAFT                  BILLABLE     1/3/2017                1       $750.00     $750.00      KM
                NOTICE OF SETTLEMENT



                 Settlement
                REVIEW EMAILS FROM J. DUFFY &
                                                        BILLABLE     12/29/2016              0.2     $650.00     $130.00      KM
                C. RIDOUT RE FILING NOTICE OF
                SETTLEMENT



                 Settlement
                All activities directed specifically
                to settlement. Encompasses
                planning for and participating in
                settlement discussions,
                conferences, and hearings and
                implementing a settlement.              BILLABLE     12/28/2016              1       $650.00     $650.00      KM
                Covers pursuing and
                participating in mediation and
                other non-binding ADR
                procedures. Also includes pre-
                litigation demand letters and
                ensuing discussions.




                                                                                  Page 27 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)       2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 29 of 48 Page ID
                                                                             #:3747

             ITEM                                  STATUS         DATE               HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                All activities directed specifically
                to settlement. Encompasses
                planning for and participating in
                settlement discussions,
                conferences, and hearings and
                implementing a settlement.              BILLABLE     12/28/2016              0.1     $650.00     $65.00       KM
                Covers pursuing and
                participating in mediation and
                other non-binding ADR
                procedures. Also includes pre-
                litigation demand letters and
                ensuing discussions.



                 Analysis/Strategy
                EMAIL C. RIDOUT RE FINALIZING           BILLABLE     12/14/2016              0.1     $650.00     $65.00       KM
                SETTLEMENT



                 Settlement
                All activities directed specifically
                to settlement. Encompasses
                planning for and participating in
                settlement discussions,
                conferences, and hearings and
                implementing a settlement.              BILLABLE     12/14/2016              0.1     $650.00     $65.00       KM
                Covers pursuing and
                participating in mediation and
                other non-binding ADR
                procedures. Also includes pre-
                litigation demand letters and
                ensuing discussions.




                                                                                  Page 28 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)       2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 30 of 48 Page ID
                                                                             #:3748

             ITEM                                  STATUS         DATE               HRS.      RATE       TOTAL      BILLED BY   


                 Settlement
                All activities directed specifically
                to settlement. Encompasses
                planning for and participating in
                settlement discussions,
                conferences, and hearings and
                implementing a settlement.              BILLABLE     12/14/2016              0.1     $650.00     $65.00       KM
                Covers pursuing and
                participating in mediation and
                other non-binding ADR
                procedures. Also includes pre-
                litigation demand letters and
                ensuing discussions.



                 Analysis/Strategy
                REVIEW EMAIL FROM C. RIDOUT             BILLABLE     12/12/2016              0.1     $650.00     $65.00       KM
                RE FINALIZING SETTLEMENT



                 Analysis/Strategy
                REVIEW EMAIL FROM N. PIERSON            BILLABLE     12/7/2016               0.1     $650.00     $65.00       KM
                RE MEMO OF UNDERSTANDING



                 Analysis/Strategy
                REVIEW MEMORANDUM OF                    BILLABLE     12/6/2016               1       $650.00     $650.00      KM
                UNDERSTANDING



                 Analysis/Strategy
                EMAIL C. RIDOUT RE
                                                        BILLABLE     12/6/2016               0.1     $650.00     $65.00       KM
                MEMORANDUM OF
                UDNERSTANDING




                                                                                  Page 29 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 31 of 48 Page ID
                                                                         #:3749

             ITEM                              STATUS         DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Analysis/Strategy
                EMAIL N. PIERSON REVISIONS TO
                                                    BILLABLE     12/6/2016               0.1     $650.00     $65.00         KM
                MEMORANDUM OF
                UNDERSTANDING



                 Analysis/Strategy
                REVIEW EMAIL FROM C. RIDOUT         BILLABLE     12/6/2016               0.1     $650.00     $65.00         KM
                RE MEMO OF UNDERSTANDING



                 Analysis/Strategy
                REVIEW EMAILS FROM C. RIDOUT
                                                    BILLABLE     12/5/2016               0.2     $650.00     $130.00        KM
                RE MEMORANDUM OF
                UNDERSTANDING



                 Analysis/Strategy
                REVIEW EMAIL FROM CHRIS             BILLABLE     11/1/2016               0.1     $650.00     $65.00         KM
                RIDOUT RE REVISIONS



                 Analysis/Strategy
                REVIEW EMAILS FROM C. RIDOUT        BILLABLE     10/31/2016              0.2     $550.00     $110.00        KM
                & J. DUFFY RE REVISIONS



                 Dispositive Motions
                REVIEW DEFENDANT'S
                                                    BILLABLE     9/18/2015               2.1     $550.00     $1,155.00      KM
                OPPOSITION TO PLAINTIFF'S EX
                PARTE APPLICATION



                 Dispositive Motions
                LEGAL RESEARCH AND BEGIN
                DRAFT OF PLAINTIFF'S EX PARTE
                                                    BILLABLE     9/17/2015               4.3     $550.00     $2,365.00      KM
                FOR AN ORDER STRIKING
                DEFENDANT'S MOTION FOR
                SUMMARY JUDGMENT


                                                                              Page 30 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)    2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 32 of 48 Page ID
                                                                          #:3750

             ITEM                             STATUS          DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Dispositive Motions
                MEET AND CONFER W/
                DEFENDANT REGARDING
                                                    BILLABLE      9/16/2015              0.3     $550.00     $165.00        KM
                WITHDRAWING DEFEDANTS'
                MOTION FOR SUMMARY
                JUDGEMENT



                 Class Action
                Certification and Notice
                REVIEW DEFENDANT'S PORTION
                OF JOINT MOTION FOR CLASS           BILLABLE      7/27/2015              7.7     $550.00     $4,235.00      KM
                CERTIFICATION(2..9); LEGAL
                RESEARCH TO PULL CASES CITED
                BY DEFENDANT (4.8)



                 Class Action
                Certification and Notice
                IN PERSON MEETING WITH
                                                    BILLABLE      7/26/2015              0.6     $550.00     $330.00        KM
                CLIENT TO DISCUSS STATUS AND
                REVIEW HIS DECLARATION(.4);
                MEMO TO FILE(.2)



                 Analysis/Strategy
                REVIEW K. MAHONEY'S NOTES
                FROM MEETING WITH CLIENT            BILLABLE      7/26/2015              1.4     $400.00     $560.00        NP
                AND DRAFT DECLARATION FOR
                CLIENT.



                 Class Action
                Certification and Notice
                REVIEW DEFENDANT'S PORTION          BILLABLE      7/26/2015              2.9     $400.00     $1,160.00      NP
                OF JOINT MOTION FOR CLASS
                CERTIFICATION.




                                                                              Page 31 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 33 of 48 Page ID
                                                                         #:3751

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Analysis/Strategy
                LEGAL RESEARCH RE: CASES           BILLABLE      7/26/2015              4.8     $400.00     $1,920.00      NP
                CITED BY DEFENDANT.



                 Depositions
                SUMMARIZE DEPOSITION OF C.         BILLABLE      7/25/2015              3       $175.00     $525.00        NRP
                MELCHER



                 Class Action
                Certification and Notice
                DRAFT DECLARATION OF KM IN         BILLABLE      7/22/2015              1.3     $550.00     $715.00        KM
                SUPPORT OF JOINT MOTION FOR
                CLASS CERTIFICATION



                 Class Action
                Certification and Notice
                VERSION 5, REVIEW AND REVISE
                                                   BILLABLE      7/19/2015              0.9     $550.00     $495.00        KM
                MLG'S PORTION OF JOINT
                MOTION FOR CLASS
                CERTIFICATION



                 Class Action
                Certification and Notice
                VERSION 4, REVIEW AND REVISE
                                                   BILLABLE      7/15/2015              1.1     $550.00     $605.00        KM
                MLG'S PORTION OF JOINT
                MOTION FOR CLASS
                CERTIFICATION



                 Class Action
                Certification and Notice
                VERSION 3, REVIEW AND REVISE
                                                   BILLABLE      7/13/2015              1.5     $550.00     $825.00        KM
                MLG'S PORTION OF JOINT
                MOTION FOR CLASS
                CERTIFICATION


                                                                             Page 32 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 34 of 48 Page ID
                                                                         #:3752

             ITEM                            STATUS          DATE              HRS.      RATE       TOTAL        BILLED BY   


                 Class Action
                Certification and Notice
                REVIEW AND REVISE MLG'S            BILLABLE      7/9/2015              1.6     $550.00     $880.00        KM
                PORTION OF JOINT MOTION FOR
                CLASS CERTIFICATION



                 Class Action
                Certification and Notice
                FURTHER CONTINED DRAFTING
                                                   BILLABLE      7/5/2015              2.6     $550.00     $1,430.00      KM
                OF MLG'S PORTION OF JOINT
                MOTION FOR CLASS
                CERTIFICATION.



                 Class Action
                Certification and Notice
                CONTINUED DRAFT OF MLG'S           BILLABLE      7/3/2015              2.1     $550.00     $1,155.00      KM
                PORTION OF JOINT MOTION FOR
                CLASS CERTIFICATION.



                 Class Action
                Certification and Notice
                REVIEW FILE IN PREPARATION
                FOR DRAFT OF JOINT MOTION
                FOR CLASS CERTIFICATION (1.3);
                                                   BILLABLE      7/1/2015              7.6     $550.00     $4,180.00      KM
                BEGIN LEGAL RESEARCH OF
                FRCA CASES(4.9); BEGIN
                DRAFTING OF MLG'S PORTIONS
                FOR THE JOINT MOTION(1.3);
                MEMO TO ATTY N.POPER(.3)



                 Analysis/Strategy
                REVIEW MEMO FROM K.
                MAHONEY AND SUMMARIZE              BILLABLE      7/1/2015              4.1     $400.00     $1,640.00      NP
                CASE LAW FOR K. MAHONEY'S
                REVIEW.


                                                                            Page 33 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 35 of 48 Page ID
                                                                         #:3753

             ITEM                             STATUS         DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Communicate (with
                client)
                IN PERSON MEETING WITH
                                                   BILLABLE      6/26/2015              0.9     $550.00     $495.00        KM
                CLIENT REGARDING MEDIATION
                AND NEXT STEPS(.7); MEMO TO
                FILE



                 Settlement
                ATTEND & TRAVEL TO AND             BILLABLE      6/25/2015              6.2     $550.00     $3,410.00      KM
                FROM MEDIATION



                 Settlement
                REVIEW FILE AND PREPARE FOR        BILLABLE      6/24/2015              2.1     $550.00     $1,155.00      KM
                MEDIATION



                 Settlement
                REVIEW FILE AND PREPARE FOR
                DEPOSITION(3.9);                   BILLABLE      6/24/2015              4.3     $450.00     $1,935.00      KM
                TELECONFERENCE W/ CLIENT RE:
                MEDIATION(.4)



                 Analysis/Strategy
                REVIEW CERTIFICATION
                DOCUMENTS PROVIDED BY
                DEFENSE COUNSEL. RESERACH          BILLABLE      6/24/2015              1.8     $400.00     $720.00        NP
                SECOND DEFENDANT E-VERIFY
                AND DRAFT MEMO TO K.
                MAHONEY AND CO-COUNSEL.



                 Analysis/Strategy
                TRAVEL TO AND DEFEND               BILLABLE      6/19/2015              6.1     $400.00     $2,440.00      NP
                PLAINTIFF'S DEPOSITION.




                                                                             Page 34 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 36 of 48 Page ID
                                                                         #:3754

             ITEM                              STATUS         DATE              HRS.      RATE       TOTAL        BILLED BY   


                 Depositions
                FURTHER DEPOSITION PREP             BILLABLE     6/18/2015              2.1     $400.00     $840.00        NP
                WITH CLIENT AND K. MAHONEY.



                 Depositions
                FINAL DEPOSITION PREP W/
                                                    BILLABLE     6/18/2015              2.4     $550.00     $1,320.00      KM
                ATTY N.POPER AND CLIENT (2.1);
                MEMO TO PARALEGAL(.3)



                 Depositions
                MEETIN W/ ATTY N.POPER PRIOR
                TO DEPOSITION (1.1); MEET W/        BILLABLE     6/17/2015              1.5     $550.00     $825.00        KM
                ATTY N.POPER RE: DEPOSITION
                (.4);



                 Depositions
                MEET WITH K. MAHONEY RE:            BILLABLE     6/17/2015              1.1     $400.00     $440.00        NP
                DEPOSITION OF PMQ.



                 Depositions
                ATTEND AND TAKE DEPOSITION          BILLABLE     6/17/2015              1.3     $400.00     $520.00        NP
                OF PMQ.



                 Depositions
                MEET WITH K. MAHONEY AFTER          BILLABLE     6/17/2015              0.4     $400.00     $160.00        NP
                DEPOSITION.



                 Depositions
                PREPARE DEPOSITION MEMO             BILLABLE     6/17/2015              0.3     $400.00     $120.00        NP
                FOR FILE.




                                                                             Page 35 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)     2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 37 of 48 Page ID
                                                                           #:3755

             ITEM                              STATUS          DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Depositions
                DEPOSITION PREP WITH CLIENT          BILLABLE      6/16/2015              3.7     $400.00     $1,480.00      NP
                AND K. MAHONEY.



                 Depositions
                REVIEW FILE (1.2); BEGIN
                                                     BILLABLE      6/16/2015              4.9     $550.00     $2,695.00      KM
                DEPOSITION PREP W/ ATTY
                N.POPER AND CLIENT (3,7)



                 Other Discovery
                REVIEW MEMO FROM ATTY
                N.POPER RE: WAIVER OF ATTY
                CLIENT PRIVILEGE(.2); LEGAL          BILLABLE      6/15/2015              1.1     $550.00     $605.00        KM
                RESEARCH RE: WAIVER OF ATTY
                CLIENT PRIVILEGE(.9); MEMO TO
                FILE AND ATTY NPOPER(.3)



                 Depositions
                DEPOSITION OF DEFENDANT'S            BILLABLE      6/15/2015              7       $450.00     $3,150.00      KM
                PMQ, PART TWO



                 Document Production
                SUMMARIZE EVIDENCE
                                                     BILLABLE      6/15/2015              10      $175.00     $1,750.00      NRP
                PRODUCED BY DEFENDANT,
                BATES 397 - 1064



                 Analysis/Strategy
                REVIEW MEMO FROM K.
                                                     BILLABLE      6/15/2015              0.6     $400.00     $240.00        NP
                MAHONEY; REVIEW FILE AND
                PREPARE RESPONSE MEMO.




                                                                               Page 36 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 38 of 48 Page ID
                                                                         #:3756

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Analysis/Strategy
                PREPARE MEMO TO K
                                                   BILLABLE      6/15/2015              0.4     $400.00     $160.00        NP
                .MAHONEY RE: WAIVER OF
                ATTORNEY CLIENT PRIVILEGE.



                 Depositions
                REVIEW FILE TO PREPARE DRAFT
                DEPOSITION OUTLINE FOR PMQ
                DAY TWO(1.9); DRAFT PMQ            BILLABLE      6/15/2015              3.8     $550.00     $2,090.00      KM
                DEPOSITION OUTLINE FOR PART
                2 (.1.7); MEMO TO ATTY
                N.POPER(.2)



                 Written Discovery
                MEET WITH K. MAHONEY PRIOR
                TO IN PERSON MEET AND              BILLABLE      6/14/2015              0.3     $400.00     $120.00        NP
                CONFER WITH DEFENSE
                COUNSEL.



                 Written Discovery
                IN PERSON MEET AND CONFER          BILLABLE      6/14/2015              0.4     $400.00     $160.00        NP
                WITH DEFENSE COUNSEL.



                 Written Discovery
                MEMO TO FILE RE: IN PERSON
                                                   BILLABLE      6/14/2015              0.2     $400.00     $80.00         NP
                MEET AND CONFER WITH
                DEFENSE COUNSEL.




                                                                             Page 37 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 39 of 48 Page ID
                                                                         #:3757

             ITEM                             STATUS         DATE               HRS.      RATE       TOTAL        BILLED BY   


                 Court Mandated
                Conferences
                MEET W/ ATTY N.POPER PRIOR
                TO IN PERSON MEETING AT THE        BILLABLE      6/14/2015              0.7     $550.00     $385.00        KM
                OFFICE WITH DEFENDANT’S
                COUNSEL(.3); ATTEND IN
                PERSON MEET AND CONFER(.4)



                 Depositions
                DRAFT AMENDED NOTICE OF            BILLABLE      6/2/2015               0.5     $400.00     $200.00        NP
                CONTINUED PMQ DEPOSITION.



                 Depositions
                REVIEW FILE AND BEGIN DRAFT
                                                   BILLABLE      5/15/2015              1.5     $400.00     $600.00        NP
                OF AMENDED NOTICE OF
                CONTINUED PMQ DEPOSITION.



                 Written Discovery
                REVIEW FILE AND DRAFT
                PLAINTIFF'S SUPPLEMENTAL
                                                   BILLABLE      5/11/2015              1.1     $400.00     $440.00        NP
                RESPONSE TO DEFENDANT'S
                REQUEST FOR PRODUCTION OF
                DOCUMENTS.



                 Analysis/Strategy
                REVIEW FILE, AND DRAFT CASE
                                                   BILLABLE      4/15/2015              1.2     $550.00     $660.00        KM
                PLAN/STRATEGY FOR
                CERTIFICATION



                 Analysis/Strategy
                MEET WITH K. MAHONEY RE:
                DEPOSITION. ATTEND &               BILLABLE      3/23/2015              9.5     $400.00     $3,800.00      NP
                PARTICIPATE IN QUESTIONING
                OF PMQ.


                                                                             Page 38 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 40 of 48 Page ID
                                                                         #:3758

             ITEM                              STATUS         DATE              HRS.       RATE       TOTAL        BILLED BY   


                 Depositions
                PREPARE AND TAKE DEPOSITION
                OF DEFENDANT'S PMQ(9.5);
                                                    BILLABLE     3/23/2015              10.5     $550.00     $5,775.00      KM
                DRAFT CORRESPONDENCE TO
                CLIENT AFTER DEPOSITION(.7);
                MEMO TO FILE(.3)



                 Analysis/Strategy
                PREPARE RESEARCH MEMO FOR           BILLABLE     3/21/2015              0.4      $400.00     $160.00        NP
                K. MAHONEY.



                 Depositions
                CONTINUED REVIEW OF
                DOCUMENTS FOR PMQ
                DEPOSITION (2.7) BEGIN DRAFT        BILLABLE     3/21/2015              5.7      $550.00     $3,135.00      KM
                OF PMQ OUTLINE (2.6); REVIEW
                RESEARCH MEMO FROM
                N.POPER(.4)



                 Depositions
                MEET W/ KM RE: DOCUMENTS
                                                    BILLABLE     3/20/2015              0.5      $175.00     $87.50         NRP
                FOR KM TO TAKE PMQ
                DEPOSITION



                 Analysis/Strategy
                MEET WITH K. MAHONEY RE:            BILLABLE     3/20/2015              0.3      $400.00     $120.00        NP
                RESEARCH.




                                                                             Page 39 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 41 of 48 Page ID
                                                                         #:3759

             ITEM                             STATUS         DATE                HRS.      RATE       TOTAL        BILLED BY   


                 Depositions
                BEGIN REVIEW OF FILE AND
                DOCUMENTS TO DRAFT PMQ
                DEPO OUTLINE(5.1); MEET W/
                PARALEGAL N.PIERSON RE:            BILLABLE      3/20/2015               5.9     $550.00     $3,245.00      KM
                SEPARATING DOCUMENTS TO BE
                USED IN PMQ DEPOSITION(.5);
                MEET W/ N.POPER RE:
                RESEARCH(.3)



                 Written Discovery
                3/15/19- REVIEW DEFENDANT
                                                   BILLABLE      3/15/2015               1.7     $550.00     $935.00        KM
                RESPONSE TO RFA AND SROGS
                SET ONE



                 Written Discovery
                REVIEW FILE AND DRAFT
                PLAINTIFF'S REQUEST FOR            BILLABLE      1/26/2015               2.9     $400.00     $1,160.00      NP
                ADMISSIONS AND FORM
                INTERROGATORIES, SET ONE.



                 Communicate (with
                client)
                SPEAK WITH CLIENT RE:
                                                   BILLABLE      12/30/2014              2.3     $400.00     $920.00        NP
                WITNESSES. PREPARE WITNESS
                LIST AND MEMO TO K.
                MAHONEY.



                 Analysis/Strategy
                REVIEW WITNESS LIST AND
                                                   BILLABLE      12/30/2014              0.5     $550.00     $275.00        KM
                MEMO FROM ATTY N.POPER(.3);
                MEMO TO FILE(.2)




                                                                              Page 40 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 42 of 48 Page ID
                                                                         #:3760

             ITEM                             STATUS         DATE                HRS.      RATE       TOTAL        BILLED BY   


                 Written Discovery
                REVIEW DEFENDANT'S REQUEST
                FOR PRODUCTION OF                  BILLABLE      12/11/2014              2.1     $400.00     $840.00        NP
                DOCUMENTS, SET ONE AND
                INTERROGATORIES, SET ONE



                 Written Discovery
                REVIEW DEFENDANT'S
                                                   BILLABLE      10/15/2014              0.9     $550.00     $495.00        KM
                RESPONSE TO PLAINTIFF RPD
                SET ONE.(



                 Written Discovery
                REVIEW DEFENDANT'S INITIAL         BILLABLE      10/10/2014              0.6     $400.00     $240.00        NP
                DISCLOSURES AND SUMMARIZE.



                 Written Discovery
                REVIEW FILE AND DRAFT
                PLAINTIFF'S REQUEST FOR            BILLABLE      8/22/2014               1.7     $400.00     $680.00        NP
                PRODUCTION OF DOCUMENTS,
                SET ONE.



                 Analysis/Strategy
                REVIEW ATTY N. POPER'S MEMO
                RE: CLASS CERTIFICATION(.4)
                                                   BILLABLE      6/26/2014               3.3     $550.00     $1,815.00      KM
                FURTHER RESEARCH RE: FCRA
                CASE LAW(.2.7); MEMO TO
                FILE(.2)



                 Class Action
                Certification and Notice
                RESEARCH CASE LAW AND              BILLABLE      6/24/2014               1.3     $400.00     $520.00        NP
                PREPARE MEMO RE: VIABILITY OF
                CLASS CERTIFICATION.




                                                                              Page 41 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 43 of 48 Page ID
                                                                         #:3761

             ITEM                               STATUS         DATE              HRS.      RATE       TOTAL      BILLED BY   


                 Analysis/Strategy
                RESEARCH CASE LAW RE: FAIR           BILLABLE     6/18/2014              1.3     $400.00     $520.00      NP
                CREDIT AND REPORTING CASES.



                 Analysis/Strategy
                PERPARE MEMO TO K.
                MAHONEY RE: CASE LAW RE:             BILLABLE     6/18/2014              0.9     $400.00     $360.00      NP
                FAIR CREDIT AND REPORTING
                CASES.



                 Analysis/Strategy
                REVIEW AND RESPOND TO
                EMAILS BETWEEN K. MAHONEY            BILLABLE     6/18/2014              0.2     $400.00     $80.00       NP
                AND CO-COUNSEL RE: FCRA
                CASES.



                 Pleadings
                REVIEW ATTY N.POPER MEMO
                AND RESPOND WITH FURTHER             BILLABLE     6/18/2014              0.7     $550.00     $385.00      KM
                QUESTIONS(.5); MEMO TO
                FILE(.2)



                 Communicate (with
                client)
                MEETING W/ ATTORNEY                  BILLABLE     6/15/2014              0.9     $550.00     $495.00      KM
                N.POPER AND CLIENT RE:
                STATUS (.7); MEMO TO FILE(.2)



                 Analysis/Strategy
                6/12/14- EMAILS W/ ATTY
                N.POPER AND CO-COUNSEL RE:           BILLABLE     6/12/2014              0.5     $550.00     $275.00      KM
                E-VERIFY RETAINED COUNSEL(.3);
                MEMO TO FILE(.2)




                                                                              Page 42 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 44 of 48 Page ID
                                                                         #:3762

             ITEM                            STATUS          DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Analysis/Strategy
                REVIEW AND RESPOND TO
                EMAILS BETWEEN K. MAHONEY          BILLABLE      6/12/2014              0.3     $400.00     $120.00       NP
                AND CO-COUNSEL RE: RETAINED
                COUNSEL FOR E-VERIFY.



                 Communicate (with
                client)                                                                         $400.00     $280.00       NP
                                                   BILLABLE      6/12/2014              0.7
                MEETING WITH CLIENT AND K.
                MAHONEY RE: STATUS OF CASE.



                 Analysis/Strategy
                REVIEW COURT'S STANDING
                                                   BILLABLE      5/14/2014              0.8     $400.00     $320.00       NP
                ORDER. MEET WITH PARALEGAL
                TO DISCUSS.



                 Pleadings
                REVIEW COURT'S STANDING
                ORDER: (.2); STRATEGY MEETING
                                                   BILLABLE      5/14/2014              0.8     $550.00     $440.00       KM
                W/ ATTY N. POPER AND
                PARALEGAL N.PIERSON: .6);
                MEMO TO FILE(.2)



                 Pleadings
                REVIEW AND REDLINE                 BILLABLE      5/5/2014               0.8     $550.00     $440.00       KM
                COMPLAINT BY CO-COUNSEL.



                 Analysis/Strategy
                MET WITH CLIENT TO REVIEW
                                                   BILLABLE      5/4/2014               2.3     $400.00     $920.00       NP
                COMPLAINT AND DISCUSS NEXT
                STEPS.




                                                                             Page 43 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 45 of 48 Page ID
                                                                         #:3763

             ITEM                              STATUS         DATE              HRS.      RATE       TOTAL        BILLED BY   


                 Communicate (with
                client)
                MEETING WITH CLIENT TO
                                                    BILLABLE     5/4/2014               2.5     $550.00     $1,375.00      KM
                OBTAIN SIGNED RETAINER AND
                DISCUSS NEXT STEPS(2.3); MEMO
                TO FILE(.2).



                 Analysis/Strategy
                MEETING WITH K. MAHONEY RE:
                                                    BILLABLE     5/3/2014               1.1     $400.00     $440.00        NP
                STRATEGY AND FILING
                COMPLAINT.



                 Analysis/Strategy
                MEETING W/ ATTY NP AND
                PARALEGAL NP RE: STRATEGY           BILLABLE     5/3/2014               1.1     $550.00     $605.00        KM
                AND FILING OF CASE/ DRAFTING
                COMPLAINT.



                 Analysis/Strategy
                MEETING W/ ATTY NP AND
                K.MAHONEY RE: STRATEGY AND          BILLABLE     5/3/2014               1.1     $175.00     $192.50        NRP
                FILING OF CASE/ DRAFTING
                COMPLAINT.



                 Analysis/Strategy
                MEETING W/ ATTY N. POPER RE:
                                                    BILLABLE     4/28/2014              0.7     $550.00     $385.00        KM
                COMPLAINT AND FILING(.5);
                MEMO TO FILE(.2)



                 Communicate (with
                client)
                                                    BILLABLE     4/28/2014              0.6     $550.00     $330.00        KM
                TELECONFERENCE W/ CLIENT RE:
                STATUS(.4); MEMO TO FILE(.2)



                                                                             Page 44 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 46 of 48 Page ID
                                                                         #:3764

             ITEM                             STATUS         DATE               HRS.      RATE       TOTAL       BILLED BY   


                 Analysis/Strategy
                EMAIL CORRESPONDENCE W/ K.
                                                   BILLABLE      4/28/2014              0.5     $550.00     $275.00       KM
                MAHONEY AND CO-COUNSEL
                (.3); MEMO TO FILE(.2)



                 Pleadings
                FURTHER REVISED COMPLAINT          BILLABLE      4/28/2014              1.1     $400.00     $440.00       NP
                AND MET WITH K. MAHONEY



                 Analysis/Strategy
                REVIEW AND RESPOND TO
                                                   BILLABLE      4/28/2014              0.3     $400.00     $120.00       NP
                EMAILS BETWEEN K. MAHONEY
                AND CO-COUNSEL.



                 Pleadings                        BILLABLE      4/24/2014              0.9     $400.00     $360.00       NP
                REVISE COMPLAINT.



                 Analysis/Strategy
                MEETING W/ ATTY K. MAHONEY
                                                   BILLABLE      4/24/2014              0.7     $400.00     $280.00       NP
                RE: STATUS AND MOVING
                FORWARD WITH CASE



                 Analysis/Strategy
                EMAIL CORREPONDE WITH CO-          BILLABLE      4/24/2014              0.2     $550.00     $110.00       KM
                COUNSEL



                 Analysis/Strategy
                MEETING W/ ATTY N.POPER RE:
                                                   BILLABLE      4/24/2014              0.9     $750.00     $675.00       KM
                STATUS AND MOVING FORWARD
                WITH CASE(.7); MEMO TO FILE(.2)




                                                                             Page 45 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 47 of 48 Page ID
                                                                         #:3765

             ITEM                              STATUS         DATE              HRS.      RATE       TOTAL        BILLED BY   


                 Pleadings
                DRAFT COMPLAINT FOR K.              BILLABLE     4/18/2014              1.9     $400.00     $760.00        NP
                MAHONEY REVIEW.



                 Analysis/Strategy
                SEVERAL EMAIL
                CORRESPONDENCE EXCHANGE
                W/ CO-COUNSEL RE:                   BILLABLE     4/17/2014              0.6     $550.00     $330.00        KM
                STRATEGY/FILING OF
                COMPLAINT(.6); MEMO TO
                FILE(.2)



                 Analysis/Strategy
                RESEARCH RE DEFENDANT
                ENTITY(1.5); LEGAL RESEARCH OF      BILLABLE     4/7/2014               4.6     $550.00     $2,530.00      KM
                FAIR CREDIT REPORTING ACT
                (3.1)



                 Fact
                Investigation/Development
                IN PERSON MEETING W/
                                                    BILLABLE     3/15/2014              4.2     $550.00     $2,310.00      KM
                REFERRING ATTY (1.5); REVIEW
                DOCUMENTS PROVIDED BY
                REFERRING ATTY(2.7).



                 Analysis/Strategy
                CALL W/ OPPOSING COUNSEL RE         BILLABLE     2/6/2014               0.4     $550.00     $220.00        KM
                CLASS SIZE



                 Fact
                Investigation/Development
                                                    BILLABLE     1/29/2014              0.9     $550.00     $495.00        KM
                CALL FROM ATTY RE: POTENTIAL
                REFERRAL



                                                                             Page 46 of 47
PracticePanther - Kroenig v. Maxim Case
                                   (FCRA)   2:14-cv-03471-FMO-AS Document 157-1 Filed 08/22/19 Page 48 of 48 Page ID
                                                                         #:3766

             ITEM                            STATUS          DATE           HRS.         RATE      TOTAL              BILLED BY   

                                                                                    282.10                $138,590.00 USD




                                                                         Page 47 of 47
